
	

115 HR 3997 : Free Veterans from Fees Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3997
		IN THE SENATE OF THE UNITED STATES
		June 6, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To waive the application fee for any special use permit for veterans demonstrations and special
			 events at war memorials on Federal land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Free Veterans from Fees Act. 2.Waiver of Special Use Permit Application Fee for Veterans demonstrations and special Events (a)WaiverThe application fee for any special use permit solely for a veterans demonstration or special event at war memorials on Federal land shall be waived.
 (b)DefinitionsIn this section: (1)Demonstration; Special eventThe terms demonstration and special event have the meaning given those terms in section 7.96 of title 36, Code of Federal Regulations.
 (2)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code. (3)Veterans demonstration or special eventThe term veterans demonstration or special event means a demonstration or special event whose primary purpose is to commemorate, or honor either a group of people because of their service as veterans or immediate family members of veterans.
 (4)War memorialThe term war memorial means any tangible object which has been erected or dedicated to commemorate— (A)war, conflict, victory, or peace;
 (B)casualties who served in, were affected by, or killed as a result of war, conflict, or peacekeeping; or
 (C)those who died as a result of accident or disease while engaged in military service. (c)ApplicabilityThis section shall apply to any special use permit application submitted after the date of the enactment of this Act.
 (d)Applicability of existing lawsPermit applicants remain subject to all other laws, regulations, and policies regarding the application, issuance and execution of special use permits for a veterans demonstration or special event at war memorials on Federal land.
			
	Passed the House of Representatives June 5, 2018.Karen L. Haas,Clerk
